department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend v geographic area w number x dollars dollar amount y dollars dollar amount z dollars dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program the purpose of your scholarships will be to assist with the costs of post-secondary education primarily undergraduate school and community college your program will be primarily publicized through high school guidance counselors applicants for the scholarships must be high school seniors attending a four year college or two year community college you initially intend to focus the scholarship letter catalog number 58263t program on high school seniors in v or the surrounding area and who are attending any four year college or the two year community college located in v however you may broaden the scholarship program to surrounding counties or states in future years there will be no restrictions based on race sex and religion or employment status the number of grants to be made annually will be determined by your board based on the size and character of the applicant pool and your assets applicants will submit a completed application form with a copy of their transcripts listing of extracurricular activities and financial statements for the individual and parents recipients will be selected based on their demonstrated need for financial assistance satisfactory scholastic record at least a w gpa and exhibited leadership potential the selection committee shall be comprised of your board_of directors or a subcommittee of board members relatives of your selection committee officers directors or substantial contributors are not eligible for awards under your program the amount of each grant will be determined based on whether the recipient will be attending a four year college or community college and the financial need of the recipient for students attending a four year college the minimum scholarship amount will be x dollars for students attending community college the minimum scholarship amount will be y dollars the maximum scholarship amount per year will be z dollars however depending on available funding your board has the discretion to increase or decrease the size of the scholarships scholarship payments will be made directly to the educational_institution for the benefit of the scholarship recipient the school will apply the funds to the student's outstanding tuition balance this process ensures that the scholarship funds are only used for enrolled students in good standing at the college in the event you allow recipients to apply for a scholarship renewal scholarship recipients will be required to submit certified transcripts at the end of the school year to verify that the student has maintained at least a w gpa you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of letter catalog number 58263t each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable - expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent e e internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 we've sent a copy of this letter to your representative as indicated in your power_of_attorney you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary letter catalog number 58263t e e please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
